       Case: 3:99-cr-00006-RAM-RM Document #: 372 Filed: 03/19/21 Page 1 of 3




                                DISTRICT COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                                         )
                                                       )
                           Plaintiff,                  )
                                                       )
                           v.                          )        Case No. 3:99-cr-0006
                                                       )
DEVIN HODGE,                                           )
                                                       )
                           Defendant.                  )
                                                       )

                                                   ORDER
          BEFORE THE COURT is Defendant Devin Hodge’s (“Hodge”) pro se Motion for
Extension of Time to File Response to Government’s Opposition at ECF No. 361, filed on March
8, 2021. (ECF No. 368.) Also before the Court is Hodge’s Unopposed Motion to File
Supplemental Brief, filed by and through counsel on March 12, 2021. (ECF No. 371.)
          On November 10, 2020, Hodge filed a pro se motion for compassionate release. (ECF
No. 352.) Due to the fact that the top lines of text on several pages of the motion were cut off,
the Court issued an order on November 25, 2020, directing Hodge to “re-file a full and
complete Motion with complete printed pages.” (ECF No. 354.) On even date, the United
States (“the Government”) filed an opposition to Hodge’s motion. (ECF No. 353.)
          In response to the Court’s order, Attorney DiRuzzo1 filed a complete motion on
December 7, 2020, accompanied by a cover letter stating the following:
          Today, I received the attached pro se motion. I assume that it was provided to
          me in response to the Court’s Nov. 25th order (Doc. # 354) so that I could file
          it on ECF. I write this letter to obviate any argument that I have voluntarily
          accepted to represent Mr. Hodge regarding any motion for compassionate
          release – because I have not. Nor does my CJA appointment contemplate
          representing Mr. Hodge regarding compassionate release. . . .
(Cover Letter, ECF No. 355.) Three days later, on December 10, 2020, the Court received the
same motion from Hodge via postal mail. (ECF No. 357.) On December 15, 2020, Hodge again
filed the same motion, attaching the following: 1) a letter of support from Hodge’s girlfriend;
2) Warden’s letter denying Hodge’s request for compassionate release, a second request for

1   Attorney DiRuzzo previously represented Devin Hodge in this case as CJA appointed counsel.
     Case: 3:99-cr-00006-RAM-RM Document #: 372 Filed: 03/19/21 Page 2 of 3
United States v. Hodge
Case No. 3:99-cr-0006
Order
Page 2 of 3

compassionate release, based on medical circumstances,2 medical records from the Bureau
of Prisons (“the BOP”); 3) a general letter from U.S. Senators in support of home
incarceration for some BOP inmates who may be especially vulnerable to COVID-19; and 4)
a copy of two Memoranda for the Director of the BOP from the U.S. Attorney General, dated
March 26, 2020, and April 3, 2020, regarding the use of Home Confinement for vulnerable
persons incarcerated at BOP facilities.(ECF No. 358.)
        On December 21, 2020, this Court appointed Joseph A. DiRuzzo, III as counsel, to
represent Devin Hodge with respect to his motions for compassionate release, pursuant to
18 U.S.C. § 3582(c)(1)(A). On December 28, 2020, the Government filed an opposition to
Hodge’s motions for compassionate release. (ECF No. 361.)
        Although counsel had been appointed to represent Hodge, on March 8, 2021,
Defendant Hodge again filed a pro se Motion for Extension of Time to File Response to
Government’s Opposition at ECF No. 361, docketed at ECF No. 368, reporting that under
COVID-related “precautionary measures,” he is “confined to a cell 24 hours a day” and only
occasionally permitted phone calls. Id. at 3. Hodge further asserts that the telephone calls
“are restricted to 15 minutes max, and cannot be repeated without waiting an additional 15
minutes.” Id. As such, he states “it is hardly sufficient to accomplish any ‘attorney-client’
[consultation].” Hodge therefore requests an extension of time to “properly file an effective
response to Government’s Opposition (ECF No. 361).” Id.
        On March 12, 2021, on behalf of his client, Attorney DiRuzzo filed an Affidavit from a
medical doctor, concerning immunosuppression in persons who have had a splenectomy.
(See ECF No. 370.) He additionally filed an Unopposed Motion to File Supplemental Brief in
support of Hodge’s motion for compassionate release, requesting leave to address the Court
with regard to the medical information in the affidavit. (ECF No. 371.)
        These premises considered,
        IT IS ORDERED that Hodge’s Motion for Extension of Time to File Response to
Government’s Opposition at ECF No. 361, docketed at ECF No. 368, is GRANTED; it is further




2Hodge’s Inmate Request for Compassionate Release Consideration was filed with the Medical Social Worker on
June 21, 2020, based on his “Debilitated Immune System due to Spleen removal.” (ECF No. 358-2 at 4.)
     Case: 3:99-cr-00006-RAM-RM Document #: 372 Filed: 03/19/21 Page 3 of 3
United States v. Hodge
Case No. 3:99-cr-0006
Order
Page 3 of 3

        ORDERED that Hodge’s Unopposed Motion to File Supplemental Brief, docketed at ECF
No. 371, is GRANTED; it is further
        ORDERED that Counsel for Hodge SHALL file a supplemental brief in support of
Hodge’s motions for compassionate relief, responding to the Government’s Opposition, ECF
No. 361, and addressing the contents of the Affidavit submitted at ECF No. 370, NO LATER
THAN March 28, 2021; and it is further
        ORDERED that there SHALL be no further pro se filings by Defendant Hodge, who is
represented by Counsel.



Dated: March 19, 2021                           /s/Robert A. Molloy
                                                ROBERT A. MOLLOY
                                                District Judge
